The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 15 June 2022, of application filed, with the above serial number, on 10 February 2020 in which claims 1, 11 have been amended. Claims 1, 4-11, 14-20 are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278).
As per Claim 1, Gilson discloses a system comprising a computer including a processor and a memory (at least paragraph 17), the memory storing instructions executable by the computer to: 
receive a first request to activate a skip mode (at least paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content);
receive a second request for playback of a new media content item (at least paragraph 31, 33-34, 41; user request to provide an episode or related media content subsequent to previous episode requested by user, content output provided in play mode or with content skipped);
in response to receiving both the first request and the second request: 
determine an association between the new media content item and a particular title of a plurality of titles, each title associated with a respective plurality of media content items and a respective stored set of skip rules indicating a respective set of skip indexes for the title (at least paragraph 31, 43, 36; a request may be received to provide an episode of a series. For example, the episode may be an episode of a series that is subsequent to an episode previously requested and/or viewed by the user; a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically; user of computing device 200 skips or fast forwards through segments, segment having a beginning and ending frame, segment of frames having identifiers; title of series; paragraph 20; episode of a program in a series; one or more episodes stored in device/server; episodes comprised of several segments;);
wherein a plurality of user inputs is previously collected during playback of the respective plurality of media content items of the particular title, the plurality of user inputs grouped together as indicating respective skip start indexes and respective skip end indexes for skipping of a same portion of the respective plurality of media content items, each of the respective plurality of media content items having a respective start index, the same portion being one of a commercial break, a recurring opening introduction for the particular title, or credits (at least paragraph 21, 24, 31, 34, 43; user requesting episode of a series that is subsequent to an episode the user previously watched, the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through; episode may be provided without one or more of such segments including “opening credit sequence” “title sequence” “closing credit sequence” “television commercial”; Fig. 3; respective start index at 301), and
activate the respective stored set of skip rules associated with the particular title, such that, during playback of the new media content item, a portion of the new media content item corresponding to the same portion is automatically skipped in accordance with applying at least the first skip index and the second skip index of the respective set of skip indexes for the particular title (at least paragraphs 33-34, 41 and 43; episode of related content provided without skipped (eg. recap sequence, opening credits etc) segment).
Gilson teaches a user skips through segments of frames, frames including recap sequence, identifying user behavior that the user does not want to watch recap sequence, providing next episode with skipped over recap sequence; see par. 22, Fig. 3: beginning frame of 301; at least paragraph 43, 35-36), but fails to explicitly disclose input from a plurality of users from playback to the plurality of users, the respective set of normalized skip indexes for the particular title comprises a first normalized skip index generated by normalizing the respective skip start indexes to the respective start indexes for each of the respective plurality of media content items, and a second normalized skip index generated by normalizing the respective skip end indexes to the respective start indexes for each of the respective plurality of media content items, the automatic skipping with respect to these normalized indexes. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Negron.
Negron discloses, in an analogous DVR art, when playback commences, the DVR logic 310 first normalizes the starting point for the program content and starts a timer running at that point, such true starting point for the program being activated to indicate the exact starting point of the program such that a desired application (e.g., skipping of program content portions) works properly during playback (at least Negron paragraph 20-27). Negron further teaches metadata of playback operations (input from plurality of users) is uploaded to a server for sharing with others and such metadata being used across DVR models and brands.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Negron’s normalization from multiple user playback metadata with Gilson, as Negron indicates some DVRs, as a safety measure, may begin the recording process a short period of time prior to the actually scheduled start time of the broadcast, and since various DVR models may use different parameters for this aspect of their recording process, and the metadata to be gathered is intended to be generally applicable across multiple brands and models of DVRs, it is important that time values within the metadata are relative to the true start of the program content. Thus, use of Negron’s normalization would clearly benefit Gilson’s system to have the skips be synchronized with the actual start of the episode, as Negron clearly demonstrates such being a typical DVR issue many years prior to Gilson as the user wants to be sure to record the beginning and ending of a program with such well-known padding.
As per Claim 5. The system of claim 1, further comprising instructions to: generate a prompt for display to the user to indicate an option to activate the skip mode, wherein the first request is received responsive to the prompt (at least Gilson paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content; Gilson teaches a user can set a preference (via playback device, ie. interface) whether or not to play episode with related content or without and skipped,).
As per Claim 8. The system of claim 1, further comprising instructions to: collect, during playback of the new media content item, additional user input indicating an additional set of skip start and end indexes to skip an additional portion of the new media content item; and store the additional set of skip start and end indexes in relation to the particular title (at least paragraph 43; the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically…the user preference may include information about the user's preference for viewing related episode content for a particular episode series, for example, by title of the series. In the example illustrated, at step 503, it may be determined whether or not the user prefers episodes to be delivered with related episode content. If the decision at step 503 is that the episode should be provided with related content, step 505 may include outputting the episode with the related content. If the user preference is for episodes to be delivered without related episode content, the method may continue to step 504).
As per Claim 9. The system of claim 1, wherein the memory has, stored thereon, at least some of the respective pluralities of media content items associated with at least some of the plurality of titles (at least paragraph 1; user may be able to record episodes, for example on a digital video recorder (DVR), in order to view the episodes later, at a time of the user's choosing,.
As per Claim 10. The system of claim 1, wherein the instructions to activate the respective stored set of skip rules comprise, in association with each of at least some of the respective set of normalized skip indexes for the particular title, instructions to: determine a skip start frame and a skip end frame of the new media content item corresponding to the respective set of normalized skip indexes for the particular title; and read metadata of a frame of the new media content item between the skip start frame and the skip end frame to determine whether the metadata indicates commercial programming, wherein one of the portions of the new media content item corresponding to the respective set of normalized skip indexes is automatically skipped in accordance with whether the metadata indicates commercial programming (at least paragraph 20-21, 25; an episode 300 may be comprised of several segments, i.e. audio, video, etc., including a recap sequence 301, an opening credit sequence 302, a title sequence 303, an advertisement 304, program content 305, a trailer 306 and a closing credit sequence 307. As disclosed above, related episode content may include segments other than the program content segment; Each segment in an episode may be identified or located through use of meta-data, for example, which may be associated with each segment. Continuing this example, meta-data might contain a label, such as “title sequence” or “opening credit sequence” to identify the segment so that it can be located; An advertisement 304 may be placed in an episode following the title sequence 303. An example of an advertisement 304 is a television commercial.’ par. 34: the episode may be provided without the … advertisement 304; paragraph 43, 36; user of computing device 200 skips or fast forwards through segments, segment having a beginning and ending frame, segment of frames having identifiers).
Claims 11, 15, 18-20 do not, in substance, add or define any additional limitations over claims 1, 5, 8-10 and therefore are rejected for similar reasons, supra.

Claims 4, 6-7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278), further in view of Patel et al (hereinafter “Patel”, 2017/0006252).
As per Claim 4, 14. Gilson and Negron fail to explicitly disclose wherein the grouping comprises performing an index grouping operation to identify those of the plurality of sets of skip start and end indexes deemed to fall within a predetermined threshold of each other with reference to associated ones of the media content items. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel paragraph 113-116; using crowdsourced information to determine skip forward operations of a media asset which are input reasonably close in time to the user’s skip forward location, such time interval can be defined but within a window as shown in Fig. 9, and similarly such determinations being for skip-back commands; control circuitry 304 determines all entries in the crowdsourcing database that contain data detailing skip-forward operations ending within a time interval 918 for searching crowdsourced overshoot offset data in media asset 508. Control circuitry 304 defines the time interval 918 for searching crowdsourced overshoot offset data to identify only those skip-forward operations crowdsourced in media asset 508 which terminated reasonably close in time to the user's skip-forward location 908. Control circuitry 304 may define the time interval for searching crowdsourced overshoot offset data in various ways. For example, control circuitry 304 calculates the time interval for searching crowdsourced overshoot offset data as the average time duration of all rewind operations logged in the crowdsourcing database occurring in media asset 508 (e.g., two minutes and ten seconds) in which the rewind operation is preceded by a skip-forward operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s grouping with Gilson and Negron as Patel teaches this would result in greater accuracy for determining the actual skip segment of interest, such would increase the user satisfaction of Gilson and Negron’s system by having normalized times be even more accurate to the true skip segment as normalized.
As per Claim 6, 16. Gilson and Negron fail to explicitly disclose wherein the prompt is generated in response to receiving the second request. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel Fig. 6A-6C; Patel teaches an episode is requested for playback, the user is then prompted for skip instructions for playing it back). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s prompt with Gilson and Negron as Patel teaches this would result in greater user satisfaction as Gilson discloses the user has different segments of interest depending on the title or genre and thus having a one size fits all for skipping preference would not be ideal, the user could be prompted each playback session with whether they want skipping as desired.
As per Claim 7, 17. Gilson and Negron fail to explicitly disclose wherein the first request is received during playback of the new media content item. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel paragraph 95; after viewing media asset 508 (e.g., the episode of “The Big Bang Theory”) for three minutes, the user encounters a block of commercials in the playback of the media asset 508. As the user may be uninterested in viewing the block of commercials and instead may want to return to viewing the episode as quickly as possible, the user may issue a skip-forward command. Control circuitry 304 may detect the skip-forward command by detecting a command entered by way of user input interface 310, which, in some embodiments, is a remote control which control circuitry 304 has connected to via communications network 414. For example, control circuitry 304 detects, at a first time 602 (e.g., six minutes and thirty seconds from the start of media asset playback) that the user has depressed the button corresponding to the skip-forward operation on a remote control. In response to receiving a skip-forward command from the user, control circuitry 304 may display a first informational message 622). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s prompt with Gilson and Negron as Patel teaches this would result in greater user satisfaction as Gilson discloses the user has different segments of interest depending on the title or genre and thus having a one size fits all for skipping preference would not be ideal, the user could be prompted each playback session with whether they want skipping as desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 of U.S. Patent No. 10,595,087. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘087 claims storing skip start and end indexes for media content items that are normalized across a plurality of media content items of a same title, index grouping, generating skip rules such that when a new media content item is requested for playback, skip a portion, claim 3 of ‘087 recites such portion being for commercial programming. Thus claim 1 of ‘227 is not patentably distinct from claim 3 of ‘087; claim 4 of ‘227 is not patentably distinct from claim 3 of ‘087 as the grouping based on threshold is claimed in claim 1 of ‘087; claims 5-7 of ‘227 is not patentably distinct from claim 2 of ‘087 to activate the skip mode; claims 8-9 of ‘227 is not patentably distinct from claim 3 of ‘087 as the media titles are stored in claim 1 of ‘087 and ‘sets’ of indexes, more than one, are stored for additional portions; claim 10 of ‘227 is not patentably distinct from claim 5 of ‘087. Claims 11, 14-20 are similarly rejected.

Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive.
Regarding the double patenting rejection, ‘087 claim 3 is the claim that obviates  claim 1 herein. The remaining claims as outlined in the rejection are obviated on claim 3 or 1-2, 5 as it was outlined as well. 
Applicant argues 1) the Office Action agrees that neither Gilson nor Negron teach using information from multiple users; 2) similar to 1), normalization is not contemplated by Negron over multiple media content items relating to inputs from multiple users.
Regarding 1 and 2) The Office Action did not agree that neither Gilson nor Negron describe collecting information from a plurality of users, the Office Action simply indicated the argument was moot as the argument content was not claimed. While the plurality of users would broadly include, for example, a family of users in a same household on a single device/computer (claim 1 actually suggests this environment with the system including a single computer), for the sake of argument it will be assumed the plurality of users more narrowly is meant by different users on different devices. Negron clearly teaches a “DVR” Digital Video Recorder system, such as TiVo (par. 2 and in par. 21 cited by Applicant) where input from other users is used to normalize the starting time for a program. Negron teaches that metadata of playback operations (input from plurality of users) is uploaded to a server for sharing with others (at least Negron paragraph 20-27). Negron teaches in par. 21 which was used in the rejection mapping collecting metadata from various DVR models to be used across multiple brands of DVRs and the normalizing the start time is due to collecting from various DVRs and their users.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443